ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendment to Claim 1 appears sufficient to overcome the new objection to the claims.  However, applicant’s submission filed after March 8, 2021 will not be entered.  The accompanying declaration under 37 C.F.R. 1.132 is submitted after the Final Rejection and good and sufficient reasons as to why the declaration was not earlier presented have not been shown.

Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive because:
A) Applicant argues that a logical basis is not provided for concluding the addition of a component K in an amount of 1.0 to 5.0 parts by weight, as proposed in the outstanding rejection under 35 U.S.C. 103 in view of US 2014/00107245 to Hofmann et al. in view of US 2009/0306239 to Mijolovic et al., would reduce the cyclic propylene carbonate emissions of the resultant polyurethane foams.  The Office respectfully submits that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally, it has In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (MPEP 2144.01
  In the instant case, though the references do not expressly recognize that the use of the claimed compounds reduces cyclic propylene carbonate emissions, such an effect would flow naturally from the combined teachings of the prior art.  The proposed combination of Hofmann et al. with Mijolovic et al. provides a process in which species of the claimed component K are used in amounts in the instantly claimed ranges, which applicant has observed to provide reductions in cyclic propylene carbonate emissions in polyurethane foams.  Thus, the effect of reducing cyclic propylene carbonate emissions would be implicitly achieved by the proposed combination of Hofmann et al. and Mijolovic et al.  As discussed above, there is no requirement that the prior art expressly recognize the same advantages associated with a disclosed invention as applicant.
B) Applicant’s arguments directed to the Rule 1.132 Declaration filed March 8, 2021 are noted but hereby moot, as the declaration has not been entered.
C) Applicant’s arguments that US 2013/0296450 also to Hoffmann et al. do not remedy the deficiencies of the other applied references are not persuasive, as the alleged deficiencies have been addressed above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA A RIOJA/            Primary Examiner, Art Unit 1768